Citation Nr: 1708825	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-38 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of arthrotomy of the left knee, to include left knee scar.

2.  Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran appeared before a Decision Review Officer at the RO in an informal hearing in June 2010.  The hearing report was associated with the claims file and reviewed.  

The Board previously considered and remanded the knee claim in January and October 2014.  In the October 2014 decision, the Board addressed the issues of left knee instability and dislocated cartilage with locking and joint effusion.  The claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board regrets the additional remand, but during the pendency of the appeal, the Court of Appeals for Veterans' Claims (Court) issued a decision that added additional requirements for an adequate examination of disabilities based on limitation of motion.  In Correia, the Court held that an examination for the knee should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The examinations of record from February 2010, July 2010, May 2014, and November 2015 do not address these additional factors.  As such, the case must be remanded to obtain measurements in accordance with the Court's ruling.  

Additionally, the Veteran reported that he retired in June 2015 due to his left knee; he performed computer work but his knee caused him to lose at least four days per month of work, medications rendered him drowsy and sleepy, and he experienced pain upon standing and movement.  See Informal hearing presentation, January 2017.  Notice and development is needed for the TDIU claim.  The examiner on remand should address how the Veteran's service-connected disabilities would affect his functioning in employment situations.  The AOJ should also obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Send the Veteran appropriate notice for his TDIU claim and include a request that the Veteran complete VA Form 21-8940 or otherwise provide information on his education and work history. 

3. Then, schedule the Veteran for an examination for his left knee.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test both knee joints, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Review the prior VA examinations in February 2010, July 2010, May 2014, and November 2015.  Explain whether the above tests would be largely similar if conducted at those times and if not, how they would have differed.

c. How would the Veteran's service-connected left and right knee, left ankle, and right foot disabilities affect his functioning in a work environment?  Specifically, what types of limitations would he likely experience?  

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




